McAdam, Ch. J.
An affidavit in supplementary proceedings which follows the alternative wording of the statute,—that the defendant is a resident or has a place of business within the county, is not sufficient (1 Code Rep. 38). It should allege either “ that the defendant is a resident,” or “ that he has a place of business with the county,” for either will suffice. If it be true that the defendant is a resident and also has a place of business within the county, the fact ought to be alleged in the conjunctive, in order to satisfy the rules of practice.
Motion to vacate order granted, without costs.